Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Amendment
Applicant’s “Remarks” filed on 9/15/2021 has been considered.  Claims 10 and 12 have been cancelled and Claim 9 has been amended.  Claims 1-9, 11, and 13-20 are currently pending, with Claims 9, 11, and 13-14 being actively examined.  An action on the merit follows.  

   Response to Arguments
35 USC § 103
	 Applicant asserts that the cited art is insufficient to explicitly disclose the captured image being used for the price look-up that leads to the not-on-file event.  Examiner agrees and has updated the prior art rejection in the Non-Final Action below, as necessitated by Applicant’s amendments.  
	Examiner further notes that Claim 9 includes subject matter viewed as conditional language that receives little to no patentable weight in method steps.  In particular, Examiner finds that in light of Ex Parte Vassilina Nikoulina and Agnes Sandor, the recitation of “when” in this context creates instances of conditional limitations that receive little to no patentable weight.  See Ex Parte Nikoulina, Appeal 2016-003107 (“…operations…which occur only “when...” do not need to be performed.”).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (U.S. Patent Application Publication No. 20150186862) in view of Moro (U.S. Patent Application Publication No. 20150339650) and Lavingia (U.S. Patent No. 9082146).  

As per Claim 9, Itani et al. disclose a method comprising (See FIG. 4, 5, 6, 10, and 12): 
capturing an image of an item presented for scanning by a product scanner of a point-of-sale (POS) terminal ([0080-0081]);
detecting an item-not-on-file event at the terminal when querying a local copy of a price lookup database for the item (Itani et al. disclose a product to be purchased at a register apparatus [0077] with a scanner device (13) [0034] wherein the scanner device (13) acquires a product code from the product and the POS register apparatus determines that the product is an unregistered product by checking the product information table [0077].  See [0059] (showing that information from the master product information table is stored in the product information table)); 
transmitting, via a network to a network storage location for further action at a later time, the image of the item presented for scanning and an item identifier read from the presented item (Itani et al. disclose a cash register clerk operating the register apparatus to control the scanner to capture an image of the unregistered product [0080-0081] and includes the image in the product information request [0082] with the product code [0083].  The POS register apparatus then transmits the product information request including the image and the product code via a transmission button to a POS management apparatus [0083] through (for example) an e-mail [0064].  Here, the network and network storage locations are disclosed through the network in which all devices are communicating (FIG. 1).  See at least (FIG. 2) (showing terminals with storage locations and communication devices for sending and receiving data via network) and [0109-0110] and [0126-0127]);
receiving an input price of the presented item (Itani et al. disclose the POS management apparatus receiving the response information including the sale price information from the clerk terminal [0087]); 
, in the local copy of the price lookup database on the POS terminal, the received input price with regard to the item for use in subsequent item-not-on-file events for the same item when an update to the price lookup database with regard to the item identifier is received, the storing of the received input price includes updating the local copy of the price lookup database with:  the item identifier read by the product scanner from the presented item; and the received input price; and wherein the received input price is to be used in subsequent pricing lookups for the item when the update of the price lookup database with regard to the item identifier is received.  (Itani et al. disclose the POS management apparatus registering product information with the product code that was sent in the request and with the received sales price in the master product information table [0087].  The registered product information is stored in a master product information table [0059] [0070] wherein POS register apparatuses acquire product information and store information in a product information table (102) within the apparatus [0059].  Once the POS management apparatus registers the product information corresponding to a product code and sales price in the master product information table, the POS management apparatus transmits the information to the POS register apparatus [0087] and the product information is reflected in the product information table of the POS register apparatus [0092].  In subsequent operations, the POS register apparatuses can associated the product as a checkout target [0092].  Itani et al. further teach that the product information table and the master product information table store the same information (i.e. copies) [0070] and that the product information table is locally held by each register [0070]),
  and wherein when the received input price has been manually checked within a prior 24-hour period, the received input price is provided to the POS terminal (Itani et al. teach a clerk checking price for the POS management apparatus [0073].)  
Itani et al. teach capturing images and detecting not-on-file events, but Itani et al. do not explicitly disclose when querying a price for the item in the captured image.  However, Moro teaches capturing an image at an initial step to use for price look up purposes [0077-0078].
when querying a price for the item in the captured image as seen in Moro in order to decrease the steps to accessing price data, thereby expediting price retrieval, and thus increasing throughput of processed items.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with product checkout procedures, thereby decreasing system delay, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in registering store items.   
Itani et al. teach item not-on-file events as above.  Itani et al. do not explicitly disclose but Lavingia does teach caching the received input price as a temporary price with regard to the item for use in subsequent events for the same item until an update is received, the caching of the received input price includes updating the price lookup database; and wherein the received input price is to be used in subsequent pricing lookups for the item until the update is received and received input price in the cache (Lavingia teaches caching input prices and a product information database having prices (i.e., a price lookup database) with items for subsequent use as each update is made (FIG. 5) (Col 5 Lines 5-20) (Col 8 Lines 16-44).) 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the item not-on-file events as seen in Itani et al. with caching the received input price as a temporary price with regard to the item for use in subsequent events for the same item until an update is received, the caching of the received input price includes updating the price lookup database; and wherein the received input price is to be used in subsequent pricing lookups for the item until the update is received and received input price in the cache as seen in Lavingia in order to allow purchasers to access prices without waiting for update times, thereby allowing more flexibility in propagating price updates (Col 1 Lines 5-30).  These inventions when viewed in a combined state would yield predictable results in accessing price information for purchase.  

As per Claim 11, Itani et al. further disclose transmitting the image of the item presented for scanning and the item identifier for further action includes:  transmitting, via the network, a price check instruction to a mobile device of a store associate; and wherein receiving the input price of the presented item includes receiving the input price via the network as input into the mobile device of the store associate.  (Itani et al. disclose the POS management apparatus transmitting the product information request to a clerk terminal [0085] wherein the clerk terminal may be a mobile phone operated by a store clerk [0073] and the store clerk confirming the product information request with the product image and creates response information which includes the sale price information about the product [0086].  See also subsequent operations in [0092].)

As per Claim 13, Itani et al. further teach including the received input price in data transmitted over the network.  (Itani et al. teach the POS management apparatus receiving the response information including the sale price information from the clerk terminal [0087] and distributing the product information, which includes the received product code and the sales price information in data transmitted over the network [0088].
Itani et al. do not explicitly teach when transmitting the image in this embodiment, but Itani et al. do teach when transmitting the image in another embodiment the transmission of sales price information with a product image [0036].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to combine the concepts of Itani et al. in order to continuously associate image data with price data such that registered products may later be identified via image in the event that (for example) name data is missing from the PLU, and thus decrease search time identifying future products.  Moreover, one having ordinary skill in the art would be motivated to make this modification in order to increase throughput in identifying products.  These embodiments when viewed in a combined state yield predictable results in transmitting identification data among network entities.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (U.S. Patent Application Publication No. 20150186862), Moro (U.S. Patent Application Publication No. 20150339650), and Lavingia (U.S. Patent No. 9082146) as applied to Claim 13 above, and further in view of Zaremski et al. (U.S. Patent Application Publication No. 20170177969).  

As per Claim 14, Itani et al. and Lavingia do not explicitly disclose but Zaremski et al. do teach the received input price and the item identifier are included with the image as image metadata when the image is transmitted.  (Itani et al. go as far as to teach the store clerk’s response to the product information request may include response information.  The sales clerk may further insert product name or department code into the response information [0086].  However, Itani et al. are silent as to explicitly disclosing the image with metadata as claimed.  Lavingia goes as far as to teach transmitting a price with a photo (Col 11 Lines 24-28) (Col 13 Lines 35-65) and associating product information as metadata (Col 3 Lines 8-34) (Col 5 Line 47 – Col 6 Line 14), but Lavingia fails to explicitly disclose metadata of a product including the identifier and price and being transmitted with images.  However, Zaremski et al. do teach metadata of a product (metadata corresponding to the identified object) including a packaging identifier and product price [0062] and transmitting received images and object information to the data stream generator [0064] [0066] to generate events or time series data [0067] for providing insight into the state of real-world objects [0006].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the price look-up system and method as seen in Itani et al. in view of Lavingia with the received input price and the item identifier are included with the image as image metadata when the image is transmitted as seen in Zaremski et al. in order to continuously associate image data with price data such that registered products may later be identified via image in the event that (for example) name data is missing from the PLU, and thus decrease search time identifying future products.  Moreover, one having ordinary skill in the art would be motivated to make this modification in order to increase the accuracy of item identification through the increased product associations.  These embodiments when 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627